Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 21-27 are allowed. 
Independent claim 21 is allowed because the prior art does not teach or suggest an integrated optical device comprising: a phase shifter layer comprising an array of phase shifter regions, each phase shifter region comprising a first plurality of waveguides and at least one phase shifter for at least a portion of the first plurality of waveguides; an antenna layer above or below the phase shifter layer, wherein the antenna layer comprises an array of light-emitting regions, each light-emitting region comprising a second plurality of waveguides, wherein each light-emitting region of the array of light-emitting regions is located at a respective position within the array of light-emitting regions, and wherein each light-emitting region of the array of light-emitting regions is configured to emit light received from a phase shifter region located at a position adjacent to a position of the light-emitting region; in combination with the other recited limitations in the claim. 
Claims 22-27 are allowable as dependent upon claim 21.
Claims 28-34 are allowed. 
Independent claim 28 is allowed because the prior art does not teach or suggest a method for fabricating an integrated optical device  the method comprising: forming a phase shifter layer comprising an array of phase shifter regions, each phase shifter region comprising a first plurality of waveguides and at least one phase shifter for at least a portion of the first plurality of waveguides, wherein each phase shifter region of the array of phase shifter regions is located at a respective position within the array of phase shifter regions;  forming an antenna layer above or below the phase shifter layer, wherein the antenna layer comprises an array of light-emitting regions, each light-emitting region comprising a second plurality of waveguides;  in combination with the other recited limitations in the claim. 
Claims 29-34 are allowable as dependent upon claim 28.
Prior art reference Davids et al. (9,104,086) is the closest prior art of record in this application. However, Davids fails to disclose the waveguide, antenna, and phase shifter configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883